15‐2109‐cv
Hill v. Delaware North Companies Sportservice, Inc.




                                         In the
             United States Court of Appeals
                           For the Second Circuit
                                         ________

                                  August Term, 2015

                                    No. 15‐2109‐cv 

                WILLIAM A. HILL and TANICA BROWN,
       individually and on behalf of all others similarly situated,
                         Plaintiffs‐Appellants,

                                             v. 

             DELAWARE NORTH COMPANIES SPORTSERVICE, INC.,
                         Defendant‐Appellee,

                  BALTIMORE ORIOLES LIMITED PARTNERSHIP,
                                Intervenor.
                                 ________

              Appeal from the United States District Court
                 for the Western District of New York.
        No. 11‐cv‐753 (WMS) (JJM) ― William M. Skretny, Judge.
                               ________

                               Argued: April 4, 2016
                              Decided: October 3, 2016
                                     ________

         Before: POOLER, PARKER, and LIVINGSTON, Circuit Judges.
                               ________
                                                           No. 15‐2109‐cv




       Plaintiffs‐Appellants  William  A.  Hill  and  Tanica  Brown
appeal  from  a  judgment  of  the  United  States  District  Court  for  the
Western  District  of  New  York  (William  M.  Skretny,  Judge).    The
district  court  granted  summary  judgment  to  Defendant‐Appellee
Delaware  North  Companies  Sportservice,  Inc.,  whose  subsidiary
owns the concessions at Oriole Park at Camden Yards, as to Hill and
Brown’s  claims  for  overtime  compensation  under  the  Fair  Labor
Standards  Act,  on  the  ground  that  Appellee  is  an  “amusement  or
recreational  establishment”  exempt  from  the  overtime  requirement. 
We  hold  that  an  establishment  that  operates  on  the  premises  of  an
amusement  or  recreational  host,  selling  goods  or  services  to  the
host’s customers for their consumption or use as they engage in the
host’s  amusement  or  recreational  activities,  is  a  “concessionaire”
with an “amusement or recreational” character.  We determine that
Appellee’s  subsidiary  is  such  a  “concessionaire”  and  also  that  its
receipts reflect that its business is seasonal, so that it qualifies for the
overtime exemption.  Accordingly, we AFFIRM the judgment of the
district court.
                                 ________

                    GARY  LYNCH,  Carlson  Lynch  Sweet  &  Kilpela,
                    LLP,  Pittsburgh,  PA  (Jamisen  A.  Etzel,  Carlson
                    Lynch  Sweet  &  Kilpela,  LLP,  Pittsburgh,  PA,
                    Edward  David  Hoskins,  Law  Offices  of  E.  David
                    Hoskins, LLC, on the brief) for Plaintiffs‐Appellants.

                    ROBERT  PRITCHARD  (Brian  M.  Hentosz,  on  the
                    brief),  Littler  Mendelson,  P.C.,  Pittsburgh,  PA,
                    Terrence M. Connors, Connors LLP, Buffalo, NY,
                    for Defendant‐Appellee.

                    Marie Celeste Bruce, Rifkin Livingston Levitan &
                    Silver  LLC,  Bethesda,  MD,  James  R.  Grasso,
                    Phillips Lytle LLP, Buffalo, NY, for Intervenor.

                                     2
                                                             No. 15‐2109‐cv




                                 ________

BARRINGTON D. PARKER, Circuit Judge:

        The Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et. seq.,
strives  to  combat  “labor  conditions  detrimental  to  the  maintenance
of  the  minimum  standard  of  living  necessary  for  health,  efficiency,
and  general  well‐being  of  workers.”    Id.  §  202.    To  that  end  it
requires  most  employers  to  pay  an  overtime  premium  of  one  and
one‐half  times  the  regular  rate  of  pay  for  those  hours  that  an
employee works in excess of the standard forty‐hour work week.  Id.
§  207(a)(1).    However,  any  “amusement  or  recreational
establishment”  is  exempt  from  paying  overtime  if  its  operations  or
receipts show that its business is seasonal.  Id. § 213(a)(3).  Plaintiffs‐
Appellants  William  A.  Hill  and  Tanica  Brown,  who  worked  at  the
concessions  at  Oriole  Park,  the  home  field  of  the  Baltimore  Orioles,
seek  overtime  compensation,  which  Defendant‐Appellee  Delaware
North Companies Sportservice Inc. (“DNC Sportservice”), the owner
of these concessions, chose not to pay on the basis of this exemption. 
The  United  States  District  Court  for  the  Western  District  of  New
York  (William  N.  Skretny,  Judge),  granted  summary  judgment  in
favor of DNC Sportservice, reasoning that it was exempt.
        This  appeal  calls  on  us  to  decide  whether  a  concessions
operator  at  a  place  of  amusement  or  recreation  qualifies  in  its  own
right  as  “amusement  or  recreational,”  even  though  it  does  not
directly  provide  the  amusement  or  the  recreation.    We  determine
that  it  does  qualify.    Though  FLSA  does  not  define  “amusement  or
recreational,”  the  legislative  history  and  an  interpretative  rule  from
the Department of Labor (“DOL”) indicate that “concessionaires” at
amusement  or  recreational  establishments  are  themselves  typical
examples of such establishments.  Using the common understanding
and definition of “concessionaire,” we hold that an establishment at
an amusement or recreational host that sells goods or services to the


                                      3
                                                              No. 15‐2109‐cv




host’s  customer’s  for  their  consumption  or  use  during  the  host’s
amusement or recreational activities is a concessionaire that qualifies
as an “amusement or recreational establishment” under FLSA.
       To  qualify  for  the  exemption,  DNC  Sportservice  must  also
have  satisfied  at  least  one  of  the  two  tests  for  seasonality.    Under
“Test A,” the seasonal operations test, it must “not operate for more
than  seven  months  in  any  calendar  year.”    29  U.S.C.  §  213(a)(3). 
Under “Test B,” the receipts test, it must be the case that, “during the
preceding  calendar  year,  its  average  receipts  for  any  six  months  of
such  year  were  not  more  than  33  1/3  per  centum  of  its  average
receipts for the other six months of such year.”  Id.  We conclude that
DNC  Sportservice  satisfied  the  receipts  test  during  the  relevant
period and do not rely on the operations test.  For all these reasons,
we affirm the judgment of the district court.


                             BACKGROUND
        The  relevant  facts  are  undisputed.    In  November  2010,
Maryland  Sportservice,  Inc.,  a  wholly‐owned  subsidiary  of  DNC
Sportservice,  entered  into  a  concession  agreement  with  the
Baltimore Orioles Limited Partnership, which has intervened in this
case.    This  agreement  grants  Maryland  Sportservice  the  right  to
operate  the  food,  beverage  and  merchandise  sales  concessions  at
Oriole  Park.    Oriole  Park  consists  of  two  structures:  the  baseball
stadium  itself  and  part  of  an  old  Baltimore  &  Ohio  Railroad
warehouse,  separated  by  a  pedestrian  promenade  known  as  Eutaw
Street. 
      Maryland  Sportservice  operates  entirely  within  Oriole  Park.
On  game  days  Maryland  Sportservice  operates  on  every  level
dozens  of  stands  (which  are  hard  stands  with  three  cinderblock
walls and a roll‐up shutter, where customers walk up to the stand to
make  their  purchase)  throughout  the  ballpark,  selling  food  and
beverages,  or  souvenirs  and  merchandise.    Television  monitors  in

                                       4
                                                                No. 15‐2109‐cv




the  concourses  show  the  baseball  game  live  so  that  baseball  fans
need  not  miss  any  of  the  action  on  the  field  when  purchasing
concessions  at  a  stand.    Maryland  Sportservice  also  operates
numerous portable concession carts throughout the ballpark, and its
vendors walk through the seating areas of the ballpark, selling food
and beverages.  These services are available only  in connection with
home baseball games being played at Oriole Park, and only to ticket
holders  who  are  at  Oriole  Park  to  watch  a  Major  League  Baseball
game. 
        Other  parts  of  Maryland  Sportservice’s  operations  at  Oriole
Park  occur  on  non‐game  days.    It  operates  a  number  of  clubs  and
lounges  in  the  ballpark,  which  on  game  days  are  available  only  to
ticket  holders  but  are  also  available  for  rental  on  other  days  with
food  that  it  caters.    In  addition,  it  operates  the  Orioles  Team  Store,
which  sells  Orioles  apparel  and  team  souvenirs,  and  Dempsey’s
Brew  Pub  and  Restaurant.    Both  of  these  are  in  the  warehouse
section at Oriole Park and are likewise open only to ticket holders on
game  days.      However,  they  are  also  open  on  non‐game  days  and
during the off‐season, and individuals do not require a game ticket
to enter them on these days. 
       Though  Maryland  Sportservice  has  some  operations  on  non‐
game days, the parties agree that “the overwhelming majority of its
business  is  conducted  exclusively  with  ticket  holders  during  game
baseball games.”  J.A. 186; see id. at 312.  Appellants do not dispute
that its average receipts at Oriole Park for the six months of 2011 in
which  receipts  were  smallest  were  not  more  than  33  1/3%  of  the
average  receipts  for  the  other  six  months  when  receipts  were  the
largest.    Receipts  in  2010  yield  an  even  more  stark  comparison
between  the  busiest  six  months  and  the  others.    Before  Maryland
Sportservice started operating the concessions at Oriole Park in 2010,
ARAMARK operated them under substantially the same conditions.
When  the  2010  receipts  for  ARAMARK  and  Maryland  Sportservice
are  considered  together,  the  result  is  that  the  average  receipts  of

                                        5
                                                                 No. 15‐2109‐cv




these  entities  during  the  off‐season  months  of  January  through
March  and  October  through  December  are  a  mere  4.86%  of  the
average  receipts  for  the  baseball  season  months  of  April  through
September.  This disparity between the baseball season and the off‐
season  is  consistent  with  the  fact  that  Maryland  Sportservice  has
around  600  employees  working  at  its  operations  on  game  days  but
as  few  as  12  employees  working  at  the  Team  Store  and  Dempsey’s
on non‐game days.  This disparity is also typical of the concessions
that  DNC  Sportservice  operates  at  baseball  stadiums  through
various  subsidiaries.    Its  concession  services  at  the  Great  American
Ball Park in Cincinnati, Ohio, Progressive Field  in  Cleveland, Ohio,
and  Metro  Bank  Park  in  Harrisburg,  Pennsylvania  all  had  average
receipts  for  the  six  months  in  2010  with  the  smallest  receipts  that
were not more than 33 1/3% of the average receipts for the other six
months  of  2010.    Like  Oriole  Park,  each  of  these  other  facilities  is  a
baseball‐only ballpark. 
       Appellants  were  employees  of  Maryland  Sportservice’s
concessions.    Hill  was  employed  from  March  through  most  of  June
2011,  and  Brown  was  employed  from  February  to  June  2011. 
individuals  worked  primarily  as  retail  supervisors  primarily  at  the
Orioles  Team  Store  but  also  did  some  work  at  the  mini‐gift  and
souvenir  stands  in  Oriole  Park.  Appellants  regularly  worked  in
excess  of  forty  hours,  but  Maryland  Sportservice  classified  them  as
exempt  from  FLSA’s  overtime  provision  pursuant  to  the
“amusement  or  recreational  establishment”  exemption  and  paid
them  only  their  regular  hourly  rate  for  the  excess  hours. 
investigated  Maryland  Sportservice’s  use  of  the  exemption  in  2012,
but informed it on January 2, 2013 that DOL had found no violation
of FLSA.  The DOL provided no further explanation. 
       In  September  2011,  Hill  commenced  a  putative  class  action,
alleging  that  DNC  Sportservice  failed  to  pay  him  and  other
similarly‐situated  employees  overtime  compensation  in  violation  of
FLSA.  In the same month, Brown filed a written consent to join this

                                        6
                                                            No. 15‐2109‐cv




action.  In  March  2013,  the  Baltimore  Orioles  Limited  Partnership
successfully moved to intervene. 
       In separate reports and recommendations on July 28, 2014 and
December  15,  2014,  the  magistrate  judge  to  whom  the  case  was
referred  recommended  that  the  district  court  grant  DNC
Sportservice’s  motions  for  summary  judgment.    The  magistrate
judge reasoned that DNC Sportservice qualified for the “amusement
or  recreational  establishment”  exemption  from  FLSA’s  overtime
requirement because the concession activities “were an integral part
of the amusement and recreational character of Oriole Park.”  Special
App.  6.    Turning  to  seasonality,  it  decided  that  DNC  Sportservice
“satisfied Test A of § 213(a)(3) since it did not operate for more than
seven months in 2011” and declined to reach Test B.  Id. at 8.
     The  district  court  adopted  the  respective  reports  and
recommendations, and entered judgment. The Plaintiffs appealed.


                              DISCUSSION
        Our review of the district court’s grant of summary judgment
is de novo.  Pippins v. KPMG,  LLP, 759 F.3d 235, 239 (2d Cir. 2014). 
We  may  affirm  summary  judgment  on  any  grounds  with  sufficient
support in the record, even if they differ from the ones on which the
district court relied.  McElwee v. Cty. of Orange, 700 F.3d 635, 640 (2d
Cir. 2012).  Whereas the district court appeared to suggest a general
principle  that  an  establishment  can  qualify  if  its  operations  are  an
integral  part  of  a  host  establishment’s  amusement  or  recreational
character,  we  adopt  a  narrower  rule  that  a  “concessionaire,”  as
defined  below,  has  the  amusement  or  recreational  character  of  its
host.    Also,  whereas  the  district  court  reasoned  that  Maryland
Sportservice satisfied the seasonal operations test, we decide instead
that it satisfied the receipts test.




                                      7
                                                               No. 15‐2109‐cv




I.     “Amusement or Recreational Establishment”
       FLSA  does  not  define  either  “amusement  or  recreational
establishment” or any of the individual words in this phrase.  See 29
U.S.C. § 203.  In Chen v. Major League Baseball Properties, Inc., 798 F.3d
72 (2d Cir. 2015), our first and only case to deal with this exemption,
we interpreted “establishment” to mean “a distinct, physical place of
business  as  opposed  to  an  integrated  multiunit  business  or
enterprise.”    Id.  at  79.    Though  we  also  discussed  the  meaning  of
“amusement  or  recreational,”  the  amusement  or  recreational
character of the establishment in Chen was not contested as it is for
the  establishment  here.    Id.  at  82.    Thus,  this  case  requires  further
analysis of the “amusement or recreational” aspect of the exemption. 
As in Chen, we first “determine, as a threshold matter, the meaning
of the term” at issue and “then  turn  to the question of whether . . .
the relevant establishment[] is covered by the exemption.”  Id. at 76.


       A.     Meaning of “Amusement or Recreational”
        As  an  initial  matter,  the  meaning  of  “amusement  or
recreational”  in  this  context  is  ambiguous.    See  Chao  v.  Double  JJ
Resort  Ranch,  375  F.3d  393,  396‐97  (6th  Cir.  2004)  (“‘[r]ecreational
establishment’  is  an  ambiguous  phrase”).    In  Chao,  the  court  noted
that  “Congress  clearly  meant  for  there  to  be  a  limitation  to  the
exemption, and the words used in the statute do not plainly convey
where that boundary lies.”  Id. at 397.  Though Appellants argue that
it is “evident that Delaware North’s operations, which are limited to
the provision of food and retail services, are not of a recreational or
amusement character,” Appellants’ Opening Br. 25, this proposition
is  actually  only  arguable.    The  food,  drink,  and  merchandise  that
Maryland  Sportservice  sells  at  Oriole  Park  are  predominately  for
baseball  game  attendees’  use  and  consumption  as  they  watch  the
game,  and  they  enhance  the  amusement  or  recreational  value  of
watching the game.  For this reason, we believe its operations have


                                       8
                                                                          No. 15‐2109‐cv




an  amusement  or  recreational  character  because  they  provide  a
measure of amusement or recreation that would otherwise be absent
from the stadium. 
        Because  we  are  faced  with  textual  ambiguity,  we  turn  to  the
legislative history and to statements of the law from DOL, just as we
did in Chen, 798 F.3d at 76–79.1 O u r   f i r s t   t a s k   i s   t o   i d en ti f y   t h e
contours  of  the  exemption.    In  this  initial  inquiry,  we  seek  not  a
broad  or  narrow  statutory  construction,  but  the  one  that  most
accurately  reflects  congressional  intent.    We  have  said  that  FLSA
“exemptions  ‘are  to  be  narrowly  construed  against  the  employers
seeking  to  assert  them  and  their  application  limited  to  those
establishments  plainly  and  unmistakably  within  their  terms  and
spirit.’” Id. at 81 (quoting Davis v. J.P. Morgan Chase & Co., 587 F.3d
529,  531  (2d  Cir.  2009)).  This  rule,  as  stated,  applies  only  after  we
have  discerned  the  “terms  and  spirit”  of  a  given  exemption. 
Consistent with this approach, we did not especially aim in Chen for
an  interpretation  of  “establishment”  that  exempted  as  few  workers
as possible; instead, we examined different sources, and it was only
after  ascertaining  the  definition  of  “establishment”  that  we
“narrowly construed” the exemption.  See 798 F.3d at 76–79, 81–82. 


                 1.      Legislative History
       We  first  examine  the  legislative  history.    Congress  first
specified  that  certain  amusement  or  recreational  establishments
would be exempt in the 1961 amendments to FLSA.  See S. Rep. No.
87‐145, at 49, 68 (1961); Chen, 798 F.3d at 77.  The relevant part of the
1961  provision  exempted  from  overtime  compensation  “any
employee  employed  by  any  retail  or  service  establishment,  .  .  .  if

1
  Judge Livingston views § 213(a)(3), when considered in light of its original text and 1966
amendment and the DOL materials referenced herein, to be sufficiently clear as not to
require resort to legislative history.  Accordingly, although she joins in all other parts of
this opinion, she does not join in the subsection that follows, to the extent it relies on
legislative history.

                                              9
                                                               No. 15‐2109‐cv




such  establishment  .  .  .  is  an  amusement  or  recreational
establishment  that  operates  on  a  seasonal  basis.”    Pub.  L.  87‐30,  75
Stat.  65,  71  (1961).    Consistent  with  this  earlier  statutory  text,  we
observed  that,  at  this  time,  “employees  of  an  amusement  or
recreational  establishment  operating  on  a  seasonal  basis  were
exempt  only  if  the  establishment  was  also  a  ‘retail  or  service
establishment.’”  Chen, 798 F.3d at 77.  
       With  the  1966  amendments  to  FLSA,  the  exemption  took  its
current  form.    Pub.  L.  89‐601,  80  Stat.  830,  833  (1966),  (codified  as
amended  at  29  U.S.C.  §  213(a)(3)).    As  we  observed  in  Chen,  the
amended “wording seems to have been intended to establish criteria
for seasonality, and by eliminating the retail and service language to
make  plain  that  employees  of  seasonal  amusement  or  recreational
companies generally are exempt.”  798 F.3d at 77 (internal quotation
marks omitted) (quoting Marshall v. New Hampshire Jockey Club, Inc.,
562  F.2d  1323,  1329  (1st  Cir.  1977)).    Thus,  any  establishment  that
would  have  qualified  under  the  1961  version  of  the  exemption  also
qualifies under the current version.
        The  committee  reports  for  the  1961  amendments  make  clear
that  concessionaires  at  places  of  amusement  or  recreation  had  the
amusement  or  recreational  character  required  for  the  exemption. 
The  reports  provide  that  “[a]  similar  exemption  is  provided  for
employees of amusement and recreational establishments operating on
a seasonal basis.  These establishments are typically those operated by
concessionaires at amusement parks and beaches and are in operation
for  6  months  or  less  a  year.”    H.R.  Rep.  No.  87‐75,  at  10  (1961)
(emphasis  added);  accord  S.  Rep.  No.  87‐145,  at  28.    With  the  word
“at,”  Congress  distinguished  between  concessionaires  and  the
amusement parks and beaches that host them.  Thus, the legislative
history  treats  concessionaires  as  core  examples  of  amusement  or
recreational establishments, even when analyzed separately from the
amusement or recreational sites they serve.  This history undermines
Appellants’ suggestion that a concessionaire can only qualify for the


                                       10
                                                             No. 15‐2109‐cv




exemption  if  it  is  part  of  the  same  establishment  as  the  host
amusement or recreational establishment. 
        That  concessionaires  are  examples  of  exempt  establishments
also  defeats  Appellants’  contention  that  Congress  cannot  have
understood  an  establishment  that  sells  food  and  merchandise  to
have  an  amusement  or  recreational  character.    Though  the
committee  reports  do  not  define  “concessionaire,”  Merriam‐
Webster’s Unabridged Dictionary defines it as “a person or firm that
is  the  beneficiary  of  a  concession,”  and  a  concession  is  most
pertinently defined as “a lease of premises or a portion of premises
for a particular purpose, especially for some purpose supplementary
to  another  activity  .  .  .  or  for  providing  entertainment.” 
Furthermore,  the  definition  of  “concessionaire”  gives  as  examples
“one that owns or operates a stand or booth to sell refreshments or
opportunities  for  entertainment  to  patrons  of  a  recreational  center
(as  a  beach,  park,  or  fair),”  “one  that  holds  the  right  to  sell  a
particular  type  of  product  or  service  in  a  given  location,”  and  “one
that  provides  food  service  in  a  factory,  school,  or  other
establishment.”    Based  on  this  dictionary  definition,  we  are
comfortable  in  concluding  that  the  essence  of  serving  as  a
concessionaire  is  having  a  contractual  arrangement  with  a  host  to
operate on the host’s premises to sell goods to the host’s customers
for them to use or consume, also on the host’s premises, during the
host’s amusement or recreational activities.
       Modest additional support that food and retail establishments
can be amusement or recreational for the purpose of the exemption
comes  from  language  in  the  same  committee  reports  deeming  this
exemption  “similar”  to  one  for  “employees  of  a  retail  or  service
establishment  employed  primarily  in  connection  with  the
preparation  or  offering  of  food  for  human  consumption  on  the
premises.” S. Rep. No. 87‐145, at 28; accord H.R. Rep. No. 87‐75, at 10. 
It  seems  unlikely  that  Congress  would  have  intended  to  exempt



                                      11
                                                              No. 15‐2109‐cv




these food service employees but not the ones selling food as part of
the concessions at an amusement or recreational establishment.
      Having  found  no  statements  in  the  legislative  history  or  past
versions  of  the  statutory  text  that  contradict  the  ones  we  have
highlighted,  we  conclude  that  these  sources  reflect  a  congressional
understanding  that  concessionaires  that  sell  food,  drink,  and
merchandise  at  amusement  or  recreational  sites  have  the  requisite
amusement or recreational nature to qualify for the exemption.


              2.     Statements from DOL
        Further  guidance  comes  from  the  DOL.    Among  such
statements,  the  most  authoritative  are  the  Department’s  rules.    In
general,  there  are  two  types  of  rules:  legislative  rules,  which  have
the  force  of  law,  and  interpretive  rules,  which  inform  the  public  of
the  agency’s  construction  of  the  statutes  it  administers.    Perez  v.
Mortg.  Bankers  Ass’n,  135  S.  Ct.  1199,  1203‐04  (2015).    Interpretive
rules  lack  the  force  of  law  because  they  need  not  undergo  notice‐
and‐comment  rulemaking  as  legislative  rules  do.    Id.  at  1204.    For
this reason, we defer to interpretive rules “only to the extent that we
find them persuasive.”  Reiseck v. Universal Commc’ns of Miami, Inc.,
591 F.3d 101, 106 (2d Cir. 2010) (citing Skidmore v. Swift, 323 U.S. 134,
140 (1944)).
       Here,  the  potentially  relevant  regulations  are  merely
persuasive  because  they  are  interpretive.    See  29  C.F.R.  §  779.0
(describing  the  rules  as  “official  interpretations  .  .  .  by  which  the
Department of Labor will be guided”); The Fair Labor Standards Act
as Applied to Retailers of Goods or Services, 35 Fed. Reg. 5856 (Apr.
9,  1970)  (codified  as  amended  at  29  C.F.R.  §  779)  (noting  that  the
notice‐and‐comment  rulemaking  requirement  was  “not  applicable
because  these  are  interpretive  rules”).      The  rule  that  discusses  the
exemption  most  extensively  is  29  C.F.R.  §  779.385,  which  provides
that:

                                      12
                                                                    No. 15‐2109‐cv




       “Amusement or recreational establishments” as used in [29 U.S.C.
       §  213(a)(3)]  are  establishments  frequented  by  the  public  for  its
       amusement or recreation and which are open for 7 months or less
       a year or which meet the seasonal receipts test provided in clause
       (B)  of  the  exemption.  Typical  examples  of  such  are  the
       concessionaires at amusement parks and beaches.

This  passage  implies  that  concessionaires  at  amusement  or
recreational sites can be “establishments frequented by the public for
its  amusement  or  recreation.”    Though  not  binding,  this  rule  adds
persuasive  value  and  reinforces  our  view  of  the  legislative  history. 
Though legislative history can risk becoming “an exercise in looking
over  a  crowd  and  picking  out  your  friends,”  Exxon  Mobil  Corp.  v.
Allapattah  Servs.,  Inc.,  545  U.S.  546,  568  (2005)  (internal  quotation
marks  omitted),  the  fact  that  DOL’s  interpretive  rule  on  the
exemption  adopts  the  sentence  about  concessionaires  gives  us
confidence that we have not taken that sentence out of context.
        Two other interpretive rules confirm our view of the history of
the  exemption;  they  note  that  the  exemption  appeared  in  the  1961
amendment  and  was  moved  to  a  different  section  in  1966,  without
suggesting  in  any  way  that  the  exemption  was  narrowed  in  1966. 
See  29  C.F.R.  §§  779.338,  779.381.  No  other  rules  dealing  with  retail
establishments  under  FLSA  conflict  with  these.    Thus,  there  is
consistency  between  the  legislative  history  and  DOL’s  interpretive
rules  in  indicating  that  concessionaires  can  have  an  amusement  or
recreational character.
       We  next  turn  to  DOL  opinion  letters.    Though  we  have  often
relied on them, Barfield v. New York City Health & Hospitals Corp., 537
F.3d  132,  149  (2d  Cir.  2008),  we  are  not  bound  by  them  any  more
than we are bound by DOL’s interpretive rules.  The Supreme Court
has  stated  that  “opinion  letters  .  .  .  do  not  warrant  Chevron‐style
deference.”    Christensen  v.  Harris  Cty.,  529  U.S.  576,  587  (2000). 
Instead, the level of deference to “opinions of Administrator under”
FLSA  “will  depend  upon  the  thoroughness  evident  in  its
consideration,  the  validity  of  its  reasoning,  its  consistency  with

                                          13
                                                               No. 15‐2109‐cv




earlier and later pronouncements, and all those factors which give it
power to persuade.”  Skidmore, 323 U.S. at 140.
       One  letter  we  find  relevant  is  from  1967,  which  further
supports  our  view  that  the  1966  amendments  did  not  narrow  the
exemption.  Comparing the 1966 and 1961 versions, the letter states
that  “the  amended  act  does  not  require  that  the  amusement  or
recreational establishment be a retail or service establishment as was
required under . . . the prior act.”  U.S. Dep’t of Labor Wage & Hr.
Div.  Op.  Ltr.,  1967  DOLWH  LEXIS  164,  at  *3  (June  22,  1967)
[hereinafter 1967 Letter].  If anything, this statement, combined with
the  legislative  history,  suggests  that  a  concessionaire  would  have
more  clearly  qualified  under  the  1961  amendments  than  the
amusement or recreational establishments that hosted them because
concessionaires are more obviously retail establishments.
        However,  the  core  message  of  the  1967  Letter  is  in  tension
with  DOL’s  interpretive  rule,  29  C.F.R.  §  779.385.    Whereas  the
interpretive rule treats a concessionaire as an exempt establishment
on its own, the 1967 Letter seems to exempt concessionaires only as
part  of  a  combined  establishment  with  their  hosts  by  saying  the
exemption  applies  “provided  the  operations  of  the  concessionaire
and  the  host  establishment  constitute  a  single  establishment  which
meets the requirements for the exemption.”  1967 Letter, at *1.  Since
the  1967  Letter  states  that  “it  is  only  in  rare  instances  that  two  or
more  business  activities  on  the  same  premises  .  .  .  [will]  constitute
more than one establishment for the purpose of the exemption[],” id.
at *2, it generally also indicates that  29 C.F.R. § 779.385 would apply. 
Nonetheless,  the  reasoning  of  these  two  statements  differ  in  a
significant  way  that  would  affect  the  application  of  the  seasonality
tests.    For  example,  under  29  C.F.R.  §  779.385,  the  receipts  to
measure  for  Test  B  would  seem  to  be  just  the  concessionaire’s.    In
contrast, the 1967 Letter implies that the relevant receipts would be
the combined receipts of the concessionaire and host establishment. 



                                       14
                                                              No. 15‐2109‐cv




       A different opinion letter from DOL, from 2009, may outright
contradict 29 C.F.R. § 779.385.  U.S. Dep’t of Labor Wage & Hr. Div.
Op.  Ltr.  FLSA2009‐11,  2009  WL  649013  (Jan.  15,  2009)  [hereinafter
2009  Letter].    The  2009  Letter  dealt  with  “a  concessionaire  at  a
privately‐owned  recreational  establishment”  that  “holds  an
exclusive contract with the owner of a recreational establishment to
provide various catering services to the general public and to private
parties  who  use  the  facility.”    Id.  at  *1.    The  DOL  determined  that
this  concessionaire  “is  not  itself  an  amusement  or  recreational
establishment,  but  is  a  legal  entity  separate  from  the  recreational
establishment  where  its  employees  work.”    Id.  at  *2.    It  concluded
that  this  concessionaire  “and  the  recreational  establishment  with
which it contracts are not a ‘single establishment’” and that it is thus
ineligible for the exemption.  Id.
        Not  only  are  the  1967  and  2009  Letters  in  tension  with  the
legislative history and with 29 C.F.R. § 779.385, but they are also in
tension  with  DOL’s  Field  Operations  Handbook.    This  “agency
manual”  is  on  the  same  level  as  “opinion  letters,”  “policy
statements,”  and  “enforcement  guidelines”  as  an  interpretation  of
law.    See  Christensen,  529  U.S.  at  587.    In  discussing  the  amusement
and  recreational  exemption,  it  offers  as  a  qualifying  example
establishments that sell food and other goods in national parks and
similar  areas  when  they  are  “limited  by  policy  of  the  Interior  or
Agriculture  Departments  to  merchandising  only  those  items  and
providing  only  those  services  appropriate  for  the  public  use  and
enjoyment of the areas administered by them.”  U.S. Dep’t of Labor
Wage  &  Hr.  Div.  Field  Operations  Handbook,  §  25j02  (2016).    In
these  settings,  “the  activities  of  these  establishments  are  considered
to  have  a  sufficiently  intimate  relation  to  the  operation  of  these
recreational areas to warrant their characterization as amusement or
recreational establishments.”  Id.  Here, as in 29 C.F.R. § 779.385, the
establishments selling food or merchandise are exempt in their own



                                      15
                                                             No. 15‐2109‐cv




right,  not  because  they  constitute  a  single  establishment  with  the
national parks or other government‐administered areas they serve.
        Overall,  it  appears  that  DOL  does  not  have  a  consistent
position  as  to  whether  or  how  concessionaires  will  be  deemed  to
have  an  amusement  or  recreational  character.    Fortunately,  we  are
not  required  to  reconcile  apparent  conflicts  among  non‐legislative
interpretations of law by DOL.  In general, whether a non‐legislative
interpretation  deserves  deference  under  Skidmore  depends  on
whether  it  is  “consisten[t]  with  earlier  and  later  pronouncements.” 
323 U.S. at 140.  Instead of attempting to harmonize DOL’s various
pronouncements,  we  choose  to  follow  the  legislative  history,
adopted  in  29  C.F.R.  §  779.385,  and  hold  that  concessionaires  at
amusement or recreational establishments will qualify on their own
as exempt establishments if they meet at least one of the seasonality
tests  in  29  U.S.C.  §  213(a)(3).    Following  this  approach,  we  define
concessionaires  as  establishments  whose  purpose  is  to  sell  goods
and  services  on  the  premises  of  an  amusement  or  recreational  host
facility  to  the  host’s  customers  for  their  use  or  consumption  on  the
host’s  premises  as  they  participate  in  the  host’s  amusement  or
recreational  activities.    To  the  extent  that  any  of  DOL’s  opinion
letters  or  other  non‐legislative  interpretations  of  FLSA  conflict  with
this holding, we decline to give them any weight.
        Our  holding  is  a  narrow  one  in  three  senses.    First,  with
respect  to  concessionaires  as  defined  above,  we  are  not  precluding
the possibility that they might  also qualify because their operations
and those of their host establishments constitute a single qualifying
establishment.    Second,  we  do  not  intend  to  alter  the  effect  or
interpretation  of  any  statements  by  DOL  as  they  apply  to
establishments  other  than  concessionaires.    Third,  we  have  limited
our  holding  to  establishments  that  are  most  commonly  understood
to  be  concessionaires.    In  so  doing,  we  do  not  determine  the  outer
limits  of  this  category.    Overall,  we  are  merely  providing  an
alternative  path  for  archetypal  concessionaires  to  qualify  as

                                      16
                                                              No. 15‐2109‐cv




“amusement  or  recreational”  establishments  in  their  own  right  for
the purposes of the exemption.


       B.     Application to Maryland Sportservice
       We now consider whether Maryland Sportservice’s operations
at Oriole Park make it a concessionaire.  As an initial matter, Oriole
Park,  the  host  facility,  clearly  has  an  amusement  or  recreational
character  because  of  the  baseball  games  it  hosts.    Next,  though
Appellants  contend  that  the  concessions  are  physically  separate
from  other  activities  at  Oriole  Park,  they  do  not  contest  that
Maryland Sportservice operates entirely within Oriole Park.  In any
event, the fact that part of the park complex is a building separated
by Eutaw Street does not mean that any operations in that building
are  operating  on  a  different  premises  from  the  rest  of  the
concessions.    Finally  and  most  importantly,  the  parties  agree  that
Maryland  Sportservice’s  business  is  predominantly  with  ticket
holders  during  game  days.    It  is  clear  to  us  that  this  establishment
has  as  its  primary  purpose  selling  food,  drink,  and  Orioles
merchandise to customers of Oriole Park for their consumption and
use  as  they  participate  in  watching  the  baseball  games  held  there. 
For  these  reasons,  Maryland  Sportservice  possesses  the
characteristics of a concessionaire described above.
       The only remaining question arises from the small amount of
business  Maryland  Sportservice  does  outside  of  game  days  with
non‐ticket  holders,  which  are  not  activities  of  a  concessionaire  as
defined  above  because  these  activities  are  not  associated  with  a
particular baseball game.  Operations on non‐game days include the
Orioles Team Store, where Appellants primarily worked, Dempsey’s
Brew Pub, and and rental of clubs and lounges at Oriole Park.  We
think  the  disparity  in  the  numbers  of  employees  on  game  days
compared  to  non‐game  days—as  many  as  600  versus  as  few  as
12—makes  the  extent  of  operations  that  are  not  typical  of  a


                                      17
                                                               No. 15‐2109‐cv




concessionaire  de  minimis.    We  believe  that,  with  our  working
definition  of  concessionaire,  a  de  minimis  level  of  non‐
concessionaire  activities  does  not  detract  from  an  establishment’s
overall  amusement  or  recreational  character.    For  these  reasons,  we
conclude  that  Maryland  Sportservice  is  an  “amusement  or
recreational establishment” under FLSA.


II.    Seasonality Tests
        Operating  as  an  amusement  or  recreational  establishment  is
not  sufficient  to  qualify  for  the  exemption  from  overtime
compensation.    Rather,  as  noted,  FLSA  exempts  such  an
establishment  only  “if  (A)  it  does  not  operate  for  more  than  seven
months  in  any  calendar  year,  or  (B)  during  the  preceding  calendar
year,  its  average  receipts  for  any  six  months  of  such  year  were  not
more than 33 1/3 per centum of its average receipts for the other six
months  of  such  year.”    29  U.S.C.  §  213(a)(3).    Following  the  district
court,  we  refer  to  these  tests  as  “Test  A”  and  “Test  B.”    Roughly
speaking, Test A is based on when during the year the establishment
is  open  for  business,  whereas  Test  B  is  based  on  when  it  receives
most of its revenue.  


       A.     Test A: Seasonal Operations
        The  text  of  Test  A  might  suggest  that  an  establishment  must
not  engage  in  any  activity  at  all  for  five  months,  even  for
maintenance purposes.  However, DOL has interpreted “operate” to
mean  “operate[]  as  an  amusement  or  recreational  establishment.” 
U.S.  Dep’t  of  Labor  Wage  &  Hr.  Div.  Field  Operations  Handbook
§ 25j01(b).  It has indicated that, “[i]f an establishment engages only
in  activities  such  as  maintenance  operations  or  ordering  supplies
during  the  dead  season,  it  is  not  considered  to  be  operating  for  the
purposes  of  the  exemption.”    Id.    For  example,  it  has  advised  that


                                       18
                                                                   No. 15‐2109‐cv




lifeguards’  off‐season  maintenance  work  would  not  cause  their
establishment to fail Test A:
       The fact that some of the lifeguards work more than seven months
       in  the  year  maintaining  the  equipment  would  not  serve  to  deny
       the  exemption  under  [29  U.S.C.  §  213(a)(3)],  provided  the
       establishment (the beach) is not open as a recreational facility (i.e.,
       protected swimming) for more than seven months in any calendar
       year.

U.S.  Dep’t  of  Labor  Wage  &  Hr.  Div.  Op.  Ltr.  WH‐309,  1975  WL
40933,  at  *1  (emphasis  removed)  (Jan.  24,  1975).    One  of  our  sister
Circuits  has  interpreted  the  seasonal  operations  test  similarly,
deciding  that  a  baseball  franchise  satisfied  the  test  even  though
“Plaintiff  was  employed  in  the  off‐season  months  relative  to  the
preparation  and  maintenance  of  the  baseball  fields.”    Jeffery  v.
Sarasota  White  Sox,  Inc.,  64  F.3d  590,  596  (11th  Cir.  1995).    The
Eleventh  Circuit  reasoned  that  “[i]t  is  the  revenue‐producing
operation of the . . . franchise  which affords it the protection of the
exemption.”  Id.
       Maryland  Sportservice’s  operations  at  Oriole  Park  do  not  as
obviously  satisfy  the  seasonal  operations  test.    While  most  of  its
business  is  tied  to  baseball  games,  which  occur  during  a  baseball
season  lasting  no  more  than  seven  months,  it  continues  to  operate
the  Orioles  Team  Store  and  Dempsey’s  Brew  Pub  during  the  off‐
season.    Its  statement  that  individuals  do  not  need  a  ticket  to  enter
these  places  during  the  off‐season  strongly  suggests  that  its
employees  are  not  simply  performing  maintenance  or  preparation
work in this part of the year.  If so, then under Jeffery, the business of
the  Team  Store  and  Dempsey’s  would  be  part  of  Maryland
Sportservice’s “revenue‐producing operation.”  Though the revenue
from these operations is almost certainly de minimis, we are hesitant
to hold that such operations are not occurring at all, especially since
Test  B  deals  with  receipts  and  is  apparently  designed  to  measure
revenue in different months.


                                         19
                                                             No. 15‐2109‐cv




        We  are  also  uncertain  how  DOL  would  decide  this  question. 
Maryland  Sportservice  cites  several  opinion  letters  for  the
proposition that a recreational establishment is not operating if it “is
not  open  as  a  recreational  facility.”    DOL  Wage  &  Hour  Op.  Ltr.
FLSA 2009‐5, 2009 WL 648997 (Jan. 14, 2009); DOL Wage & Hour Op.
Ltr., 1986 WL 1171127 (May 12, 1986); DOL Wage & Hour Op. Ltr.,
1986  WL  1171081  (Jan.  17,  1986);  DOL  Wage  &  Hour  Op.  Ltr.  WH‐
309, 1975 WL 40933 (Jan. 24, 1975).  However, none of the scenarios
discussed  in  these  letters  described  involve  revenue‐producing
operations,  as  opposed  to  maintenance.    Also,  while  the  DOL  did
investigate Maryland Sportservice’s use of the exemption, it did not
provide any explanation to support its finding of no violation.  Thus,
we are reluctant to bind this Court to a rule as to whether and when
revenue‐producing  operations  that  are  not  for  amusement  or
recreational  purposes  should  count  toward  the  seasonal  operations
test’s seven‐month limit.


       B.     Test B: Receipts
       Fortunately,  we  need  not  articulate  such  a  rule  in  this  case
because  we  readily  conclude  that  DNC  Sportservice  satisfied  the
receipts test.  The test is relatively straightforward to apply when the
establishment has operated for the whole of the “preceding calendar
year” but needs to be adapted when it began operating in the middle
of  the  preceding  year.    Here,  Maryland  Sportservice  employed
Appellants  in  2011  but  only  began  to  serve  as  the  concessionaire  at
Oriole Park in November 2010.  A literal reading of the text of Test B
would  yield  an  unfair  advantage  to  establishments  that  start
operating  midyear  because  they  would  have  no  receipts  in  the
months before they started operating.  Since Maryland Sportservice
started in November of the preceding calendar year, it would seem
automatically  to  satisfy  the  receipts  test  because  its  receipts  from
January  through  June  2010,  which  would  appear  to  be  zero,  would
almost certainly not be more than a third of the average receipts for

                                     20
                                                                        No. 15‐2109‐cv




July through December 2010, as the company conducted business in
November and December.
        At any rate, we question whether a literal reading of Test B in
fact comports with § 213(a)(3)’s reasonable construction.  See John F.
Manning, The Absurdity Doctrine, 116 HARV.  L.  REV.  2387, 2486 (2003)
(distinguishing  “literal  meaning”  from  “reasonable‐user‐of‐
language” approach to statutory interpretation and noting that latter
approach  “eliminates  .  .  .  putative  absurdities  .  .  .  aris[ing]  under  a
literal meaning framework”).  Though we read a statute according to
its  plain  language,  the  Supreme  Court  has  cautioned  against  literal
readings  producing  absurd  results.”    See  Corley  v.  United  States,  556
U.S. 303, 317 (2009); see also Local Union 36, Intʹl Bhd. of Elec. Workers,
AFL‐CIO v. NLRB, 631 F.3d 23, 27 (2d Cir. 2010).  The result we have
described  above  is  absurd  because  it  threatens  to  provide  many
amusement  and  recreational  establishments  a  way  to  satisfy  Test  B
before  and  during  the  first  full  year  of  operation  even  when  they
would fail the test in subsequent years.  Looking beyond this literal
interpretation,  we  think  that,  when  an  establishment  was  not
operating  during  the  entirety  of  the  “preceding  calendar  year,”  it
must have some functional equivalent of a preceding calendar year’s
record of receipts to satisfy Test B.
       The  DOL’s  Field  Operations  Handbook  has  recognized  the
need  for  such  an  approach,  and  it  has  offered  establishments  two
ways of satisfying the receipts test:
       a. If  the  enterprise  of  which  the  new  establishment  is  a  part
          operates  other  seasonal  amusement  or  recreational
          establishments  .  .  .  of  the  same  type  in  the  same  general  area
          under  substantially  the  same  conditions  and  all  such
          establishments conclusively and clearly meet the condition of
          Test B; or
       b. If such employer does not have other such establishments but
          other  employers  operating  the  same  type  of  establishment  in
          the same general area under substantially the same conditions



                                            21
                                                                No. 15‐2109‐cv




          and  manner  of  operation  clearly  are  entitled  to  exemption
          under Test B.

§ 25j08(a)(2).  Though DOL’s application of the receipts test for new
establishments  is  not  binding,  we  choose  to  grant  it  Skidmore
deference  because  we  see  the  “thoroughness  evident  in  its
consideration,” and “validity of its reasoning,” and because we have
not  found  any  contrary  interpretive  statements  from  the  DOL.    323
U.S. at 140.
       DNC  Sportservice  claims  that  Maryland  Sportservice’s
concessions at Oriole Park satisfied Test B in 2011 under both criteria
(a)  and  (b)  of  DOL’s  test  for  new  business,  and  Appellants  do  not
dispute  these  claims.    Corresponding  to  criterion  (a),  DNC
Sportservice submits that, for its other baseball stadium concessions,
the  average  receipts  of  the  six  months  of  2010  with  the  smallest
receipts were not more than 33 1/3% of the average receipts of the six
months  of  2010  with  the  greatest  receipts.    Since  these  other
stadiums  were  baseball‐only  ballparks  like  Oriole  Park,  it  appears
that  DNC  Sportservice  operated  these  other  concessions  “under
substantially  the  same  conditions”  as  the  Oriole  Park  concessions. 
Since all these other establishments conclusively and clearly pass the
receipts  test,  we  conclude  that  the  Oriole  Park  concessions  satisfy
prong (a), as well.
       Even if these concessions did not satisfy criterion (a), criterion
(b),  which  asks  an  employer  to  identify  “other  employers”  that  are
similarly  situated,  would  be  satisfied.    Here,  DNC  Sportservice
identified  the  most  closely  analogous  employer  to  Maryland
Sportservice:  its  immediate  predecessor  in  operating  the  same
concessions at Oriole Park, ARAMARK.  Since ARAMARK operated
these  concessions  until  November  2010,  combining  ARAMARK’s
receipts  in  2010  with  Maryland  Sportservice’s  receipts  for  the
remainder  of  that  year  arguably  yields  the  best  estimate  of  what
Maryland  Sportservice’s  receipts  would  have  been  in  2010  had  it
operated the concessions the entire year.  The 2010 receipts imply a

                                       22
                                                            No. 15‐2109‐cv




clear entitlement to exemption under Test B, since the least busy six
months had only 4.86% of the receipts of the other six months.
        Though  other  plaintiffs  might  have  contested  whether  these
approximations  to  a  preceding  calendar  year’s  receipts  are  close
enough  to  show  that  Maryland  Sportservice  satisfies  Test  B,
Appellants  here  have  not  done  so.    Instead,  having  contended
(unpersuasively) that Maryland Sportservice has to qualify as part of
a  single  establishment  with  Oriole  Park,  they  assert  that,  even  if
Maryland  Sportservice  so  qualifies,  a  genuine  issue  of  material  fact
exists  as  to  whether  the  combined  single  establishment  satisfies
either  Test  A  or  Test  B.    However,  because  we  have  decided  that
Maryland Sportservice qualifies in its own right as an amusement or
recreational  establishment  by  virtue  of  its  function  as  a
“concessionaire” operating at an amusement or recreational host, we
need  only  consider  whether  Maryland  Sportservice  meets  either  of
the seasonality tests.  Thus, any issue of fact as to the seasonality of
Oriole Park combined with Maryland Sportservice, even if genuine,
is  not  material.    Since  Maryland  Sportservice’s  statements  as  to
various  receipts  are  supported  by  sufficient  evidence,  we  conclude
that it was a seasonal establishment in 2011 under Test B.


                             CONCLUSION
      In  sum,  Maryland  Sportservice  is  an  “amusement  or
recreational  establishment”  because  it  is  a  “concessionaire”  at  an
amusement  or  recreational  facility,  which  Congress  intended  to
exempt  if  it  also  meets  one  of  the  seasonality  tests.    Because
Maryland  Sportservice  satisfies  the  receipts  test  as  applied  to  new
businesses  under  DOL’s  guidance,  Appellants  were  exempt  from
overtime compensation under 29 U.S.C. § 213(a)(3).  Accordingly, we
AFFIRM the judgment of the district court.




                                     23